UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_____________________________________
                                     )
IN RE: GUANTANAMO BAY                )  Miscellaneous No. 12-398 (RCL)
DETAINEE CONTINUED ACCESS            )  Civil Action Nos.
TO COUNSEL                           )  04-1254 (RCL), 05-1638 (CKK),
                                     )  05-2185 (RCL), 05-2186 (ESH),
                                     )  05-2380 (CKK)
                                     )
 ____________________________________)


                                              ORDER

       Pending before the Court are petitioners Yasein Khasem Mohammad Esmail (ISN 522)

and Uthman Abdul Rahim Mohammed Uthman (ISN 27) Motions [1, 2 respectively] Concerning

the Protective Order Entered by Judge Hogan on September 11, 2008. Also before the Court are

petitioners Abdu Al-Qader Hussain Al-Mudafari (ISN 40), Hayal Aziz Ahmed Al-Mithali (ISN

840), Mohammed Rajeb Abu Ghanem (ISN 44), and Zakaria Al-Baidany (ISN 1017) Motions [3,

4, 5, 6 respectively] for Voluntary Dismissal Without Prejudice and for Continued Access to

Counsel Pursuant to the Protective Order. Upon consideration of the Motions [1, 2, 3, 4, 5, and

6], the Combined Opposition [12], the Replies [19, 20, 21, and 26], the oral arguments, the entire

record herein, the applicable law, and for the reasons stated in the Court’s Memorandum

Opinion, it is hereby

       ORDERED that the motions for Voluntary Dismissal Without Prejudice and for

Continued Access to Counsel Pursuant to the Protective Order in civil actions 05-cv-1638 (CKK)

(petitioner Ghanem), 05-cv-2185 (RCL) (petitioner Al-Mudafari), 05-cv-2186 (ESH) (petitioner

Al-Mithali), and 05-2380 (CKK) (petitioner Al-Baidany) are hereby GRANTED, and that each

of these petitioners’ cases shall be dismissed without prejudice; and it is
       FURTHER ORDERED that the Protective Order issued by Judge Hogan on September

11, 2008, shall remain in effect and provide the rules under which detainees in civil actions 04-

cv-1254 (RCL) (petitioners Esmail and Uthman), 05-cv-1638 (CKK), 05-cv-2185 (RCL), 05-cv-

2186 (ESH), and 05-2380 (CKK) held at the United States Naval Base in Guantanamo Bay,

Cuba, may have access to counsel so long as they remain confined and have the right to seek

further relief by habeas corpus, whether or not a petition is currently pending before the Court.

       SO ORDERED.

       Signed by Royce C. Lamberth, Chief Judge, on September 6, 2012.